UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2158



VIRGIE B. HUBBARD; DENNIS G. HUBBARD; DENNIS
G. HUBBARD, JR.,

                                          Plaintiffs - Appellants,

          versus


ELLIOTT, INCORPORATED,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Chief
District Judge. (CA-04-589)


Submitted:   February 23, 2006         Decided:     February 28, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Virgie B. Hubbard, Dennis G. Hubbard, and Dennis G. Hubbard, Jr.,
Appellants Pro Se.   John Headley Shott, Sr., SHOTT, GURGANUS &
WILLIAMSON, Bluefield, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Virgie B. Hubbard, Dennis G. Hubbard, and Dennis G.

Hubbard, Jr., appeal the district court’s order accepting the

recommendation of the magistrate judge dismissing their civil

action for lack of jurisdiction.   We have reviewed the record and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court. See Hubbard v. Elliott, Inc., No. CA-04-589

(S.D.W. Va. Sept. 28, 2005).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                               - 2 -